I concur in the result in part.
1. Appellant complains that the Court erred in substituting its own discretion for the discretion of the trustees. This should not be sustained for the reason that the will directed the payment of $2,900 annually to the Misses Lesesne. That requirement was absolute and not a matter of discretion. The payment was not made.
The method of raising the necessary funds (the management of the property) was a matter of discretion. No authority has been cited (it is hard to conceive that there could be such authority) that holds that where the method of performing the primary intention of the will is discretionary, the trustee or executor could defeat the will by refusing to exercise his discretion. Here the legacies were not paid and the trustees cannot defeat them by means of a discretion as to method.
2. Again it is said the Court erred in requiring these trustees to pay, individually, these legacies, in the absence of fraud or gross mismanagement. The order made no such requirement. These trustees might not get as much for themselves if they pay the legacies, but under the order of the Court, the estate and not the trustees pay the legacies. Residuary legatees would always get more if specific legacies *Page 442 
were unpaid, but the estate of the testator pays the specific legacies and not residuary legatees. This judgment is against the estate and not against the trustees, individually. There is no provision of law that allows an executor or trustee to swell his own estate by failure to pay specific legacies. If the rule were otherwise, an executor or trustee who was also the remainderman (and so the ultimate beneficiary) could apply the entire income to the improvement of the estate while the life tenant (the primary beneficiary) is in want.
I think the Circuit Court did err in selecting the specific property for sale and fixing the order of sale. There is a present need of money to pay the beneficiaries and a present power of sale. I think the Court should order the trustees to exercise the power of sale, and that it shall be exercised at once. To that extent I think the Circuit decree should be modified. Besides this, a sale in South Carolina, of lands in New Jersey sold under an order of South Carolina Court, would, to say the least of it, give a doubtful title and probably result in loss. I think this provision also should be modified.
With these modifications, I think the decree should be affirmed.